Citation Nr: 0825801	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  05-36 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.	Entitlement to service connection for hypertension, to 
include as secondary to service connected diabetes 
mellitus, type II.

2.	Entitlement to an initial (or staged) rating in excess of 
50 percent for service connected post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 



INTRODUCTION

The veteran served on active duty from March 1970 to February 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
from two decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona.  In the first 
decision, issued in March 2005, the RO granted service 
connection for PTSD, evaluating it at 30 percent (from 
January 11, 2004) and deferred its adjudication of the 
veteran's claim for service connection for hypertension.  At 
this time, the RO also granted service connection for 
diabetes mellitus, type II; peripheral neuropathy; impotence; 
and special monthly compensation, but denied total disability 
based on individual unemployability (TDIU).  The RO issued a 
notice of this decision in March 2005.

In the second decision, dated May 2005, and notice of 
decision, dated June 2005, the RO denied service connection 
for hypertension, to include as secondary to service 
connected diabetes mellitus, type II.  The veteran timely 
filed a Notice of Disagreement (NOD) as to the 30 percent 
evaluation for PTSD and the denial of service connection for 
hypertension in June 2005.  Subsequently, in October 2005 the 
RO provided a Statement of the Case (SOC), which elevated the 
veteran's rating for PTSD to 50 percent, effective from March 
11, 2004, the date that the RO received the veteran's claim, 
but continued its denial of service connection for 
hypertension.  The veteran thereafter timely filed a 
substantive appeal that same month.

The Board notes that the RO granted TDIU and basic 
eligibility for dependents' educational assistance, as 
reflected in its January 2006 decision and February 2006 
notice of decision.   
 
The veteran requested a Travel Board hearing on this matter, 
but it did not occur, as he failed to appear at the required 
time.  Not having received a request for postponement and 
pursuant to 38 C.F.R. § 20.704(d), the Board will proceed 
with its adjudication of the appeal "as though the request 
for a hearing had been withdrawn."  38 C.F.R. § 20.704(d); 
accord Anderson v. Brown, 9 Vet. App. 542, 546-47 (1996) 
(discussing provisions of § 20.704(d)).     

The Board also notes that in its March 2005 decision, the RO 
assigned an effective date for the 30 percent evaluation for 
PTSD of "January 11, 2004," stating that this date 
represented "the veteran's initial date of claim."  See 
March 2005 RO Decision (emphasis added).  As to all other 
claims that the RO granted in that decision, it assigned an 
effective date of "March 11, 2004," which it also stated 
reflected "the veteran's initial date of claim."  A review 
of the claims file reveals that the RO received the veteran's 
application for service connection for all of the disorders 
adjudicated in the March 2005 decision on March 11, 2004, and 
at no time before that date.  Additionally, in his June 2005 
NOD the veteran limited his objection relating to his PTSD 
claim to the 30 percent evaluation assigned, and did not 
challenge the effective date assigned.  Moreover, the RO 
apparently corrected the erroneously assigned effective date 
in its October 2005 SOC, which stated that it now "assigned 
an[] effective date of March 11, 2004, the date you submitted 
your original claim for service connection for PTSD," as 
well as in its October 2005 notice of decision, to which the 
veteran filed no objection in his subsequent substantive 
appeal.  See October 2005 Substantive Appeal (limiting appeal 
to his disagreement with the "denial of evaluation of PTSD 
and service connection for hypertension").  Accordingly, 
although the record reflects a small disparity in the 
assignment of the effective date for the veteran's PTSD 
evaluations, any such issue appears to have been resolved and 
is otherwise not before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claims.  38 C.F.R. § 19.9 
(2007).  Specifically, with respect to the veteran's claim 
for service connection for hypertension, to include as 
secondary to his service connected diabetes mellitus, type 
II, the Board notes that the April 2005 examiner opined that 
"hypertension is a comorbidity of diabetes mellitus, and 
less likely than not a consequence of this endocrine 
disease."  (emphasis added).  While this opinion appears to 
offer the view that the veteran's diabetes mellitus did not 
cause the veteran's hypertension, it does not answer the 
question as to whether the veteran's diabetes mellitus 
aggravated his hypertension.  

Under 38 C.F.R. § 3.310 (a), service connection may be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury and secondary 
service connection may be found where a service-connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service- 
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  
An amendment to 38 C.F.R. § 3.310, effective October 10, 
2006, was enacted during the pendency of this appeal that 
essentially codifies Allen by adding language that requires 
that a baseline level of severity of the nonservice- 
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.  See 71 
Fed. Reg. 52744 (2006).  

In view of the foregoing, the Board finds that the veteran 
must be afforded a VA examination that includes a competent 
opinion addressing the question of whether his service-
connected diabetes aggravated his hypertension.  Id.

The Board notes that the veteran has been provided a copy of 
38 C.F.R. § 3.310 in a supplemental statement of the case, 
but not the amendment to that regulation. Further, the 
veteran has not been provided with a VCAA notification letter 
that specifically provides the elements of a secondary 
service connection claim.  Such a fundamental denial of due 
process (notice of applicable law) must be cured.  38 C.F.R. 
§ 19.9.   

With respect to the veteran's claim for a higher initial 
rating claim for his service connected PTSD, the record 
reflects that the most recent VA examination occurred in 
August 2004, some four years ago.  In addition, the veteran, 
through his accredited representative, in his July 2008 
Brief, has specifically raised this issue and requested that 
VA provide a fresh VA examination, claiming that his PTSD 
symptoms have worsened.  See July 2008 Brief at 4 (noting 
that "[w]here the veteran claims a disability is worse than 
when originally rated, and the available evidence is too old 
to adequately evaluate the state of the condition, the VA 
must provide a new examination").  Accordingly, the Board 
determines that another VA psychiatric examination is 
warranted to assess the current severity of the veteran's 
PTSD.  See 38 C.F.R. § 3.327; see also, e.g., Caffrey v. 
Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. 
App. 121 (1991).

Finally, the Board notes that the claims folder contains at 
least five pieces of mail, (spanning April 2007 to July 
2007), which the Board had sent to the veteran, that  have 
been returned as undeliverable.  The AMC/RO should therefore 
attempt to verify the veteran's current address.  

Accordingly, the case is remanded for the following action:

1. The AMC/RO should attempt to verify 
the veteran's current mailing address, to 
include contacting his accredited 
representative for such information, if 
necessary.

2. Then, the AMC/RO must review the 
record and ensure compliance with all 
notice and assistance requirements set 
forth in the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.159 (2007).  Notice 
consistent with 38 U.S.C.A § 5103(a) and 
38 C.F.R. § 3.159(b)(1) with respect to 
the claims must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
and (c) inform the claimant about the 
information and evidence the claimant is 
expected to provide.  

For "applications for benefits pending 
before VA on or filed after" May 30, 
2008, as here, 38 C.F.R. § 3.159(b)(1) 
no longer requires that VA request that 
the claimant provide any evidence in 
his or her possession that pertains to 
the claim.  See 73 Fed. Reg. 23353, 
23354 (Apr. 30, 2008).   

3. The AMC/RO must also notify the 
veteran and his representative of the 
amendment to 38 C.F.R. § 3.310, effective 
October 10, 2006, for the purpose of 
implementing the holding in Allen v. 
Brown, 7 Vet. App. 439 (1995) for 
secondary service connection on the basis 
of the aggravation of a nonservice-
connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 
(2006).  The amendment essentially 
codifies Allen by adding language that 
requires that a baseline level of 
severity of the nonservice-connected 
disease or injury must be established by 
medical evidence created before the onset 
of aggravation.

4. The veteran must be afforded a VA 
medical examination for the purpose of 
determining whether his hypertension was 
caused or aggravated by his service 
connected diabetes mellitus, type II.  
The examiner should review relevant 
portions of the claims file and indicate 
as such in the examination report.     

Following a review of the relevant 
medical evidence in the claims file, 
obtaining a history from the veteran (to 
include treatment and medication 
history), the physical examination, and 
any tests that are deemed necessary, the 
clinician is requested to address the 
following questions:

(a) Is it at least as likely as not 
(50 percent or greater probability) 
that the veteran's hypertension began 
during active service or is causally 
linked to any incident of service?  

(b) Is it at least as likely as not 
(50 percent or greater probability) 
that the veteran's hypertension was 
caused or aggravated by his service 
connected diabetes mellitus, type II?

The Board advises that 
"aggravation" is defined for legal 
purposes as a chronic worsening of 
the underlying condition, as opposed 
to a temporary flare-up of symptoms.  

The examiner is advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
as to find against causation.  More 
likely and as likely support the 
contended causal relationship or a 
finding of aggravation; less likely 
weighs against the claim.  

If the veteran's hypertension was 
aggravated by his service-connected 
diabetes, to the extent that is 
possible, the examiner is requested 
to provide an opinion as to 
approximate baseline level of 
severity of the nonservice-connected 
disease or injury before the onset 
of aggravation (e.g., borderline to 
mild; mild to moderate, etc.).

The examiner is also requested to provide 
a rationale for any opinion expressed and 
is advised that if a conclusion cannot be 
reached without resort to speculation, 
s/he should so indicate in the 
examination report.  

5.  The veteran must be afforded a VA 
psychiatric examination for the purpose 
of determining the current severity of 
his service connected PTSD.  The claims 
file should be provided to the examiner 
for review in conjunction with this 
examination.  

Following a review of the relevant 
evidence in the claims file, obtaining a 
history from the veteran (to include 
treatment and medication history), the 
mental status examination and any tests 
that are deemed necessary, the 
psychiatrist is requested to assess the 
current severity of the veteran's service 
connected PTSD, to include assigning a 
Global Assessment Functioning (GAF) score 
and describing the veteran's objective 
and subjective symptoms attributable to 
his service connected PTSD. 

6. Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must readjudicate the veteran's claims.  
If the veteran remains dissatisfied with 
the outcome, then AMC/RO should issue an 
appropriate SSOC and provide an 
opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).













